APPE.A.S DIV 1
                                             COlig OF VIASVIII-MT
                                              STAIE OF
                                                                 1:58
                                               211111tihR 12 Ali

        THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           )
In the Matter of the Dependency of:        )       No. 77304-6-1
                                           )      (Consolidated with No. 77305-4-1)
D.M.M.(DOB: 2/27/08) and                   )
P.M.(DOB: 9/7/02),                         )       DIVISION ONE
                                           )
                      Minor Children.      )
                                           )
STATE OF WASHINGTON,                       )       UNPUBLISHED OPINION
DEPARTMENT OF SOCIAL AND                   )
HEALTH SERVICES,                           )
                                           )
                      Respondent,          )
                                           )
            V.                             )
                                           )
D.M. and R.M.,                             )
                                           )
                      Appellants.          )       FILED: March 12, 2018


       PER CURIAM — The parties to this appeal have filed a Joint Motion to

Grant Appeal, Reverse, and Remand for Further Proceedings. Respondent

State of Washington, Department of Social and Health Services (Department),

concedes that the termination petitions failed to provide either parent with

constitutionally sufficient notice of the alleged parental deficiencies that formed

the basis for the trial court's termination of their parental rights. See In re

Dependency of A.M.M., 182 Wash. App. 776, 332 P.3d 500(2014). The

Department also concedes that the evidence was insufficient to support the

termination findings related to RCW 13.34.180(1)(d) and (e).
No. 77304-6 (cons. with 77305-4)/2



      We accept the Department's concessions. Accordingly, we reverse both

termination orders and remand for further proceedings.

      Reversed and remanded.


                    For the Court: